                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

AMY DEGENERES,                )
                              )
                Plaintiff,    )
                              )
                                                        Case No. 5:19-cv-04042-SAC-ADM
v.                            )
                              )
LOVE’S TRAVEL STOPS & COUNTRY )
STORES, INC.,                 )
                              )
                Defendant.    )


                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), plaintiff Amy DeGeneres and defendant

Love’s Travel Stops & Country Stores, Inc., by and through their respective undersigned

counsel, hereby stipulate that this action and all claims asserted herein shall be dismissed with

prejudice.

        Plaintiff and Defendant further agree and stipulate that each party shall bear its own

costs, fees, and expenses incurred in this action.

                                               STIPULATED AND AGREED:


                                               /s/ Larry G. Michel
                                               _____________________________________
                                               Larry G. Michel              KS #14067
                                               KENNEDY BERKLEY YARNEVICH &
                                                 WILLIAMSON, CHARTERED
                                               119 West Iron Avenue, 7th Floor
                                               P.O. Box 2567
                                               Salina, KS 67402-2567
                                               Tel: (785) 825-4674
                                               Fax: (785) 825-5936
                                               Email: lmichel@kenberk.com
                                               Counsel for plaintiff Amy DeGeneres




 {00193385.DOCX}
                  STIPULATED AND AGREED:


                  /s/ Jeffrey A. Kennard
                  _____________________________________
                  Jeffrey A. Kennard           KS #16639
                  Joshana L. Offenbach         KS #23438
                  SCHARNHORST AST KENNARD GRIFFIN, PC
                  1100 Walnut St., Suite 1950
                  Kansas City, MO 64106-2197
                  Tel: (816) 268-9400
                  Fax: (816) 268-9409
                  Email: jkennard@sakg.com
                           joffenbach@sakg.com
                  Counsel for defendant Love’s Travel Stops &
                  Country Stores, Inc.




{00193385.DOCX}      2
